Opinion by
Judge Barry,
This appeal results from an order of the Pennsylvania Public Utility Commission (PUC) which adopted an initial decision of an Administrative Law Judge ■‘.('ALJ)-and ordered the transfer of a certificate of ' public convenience to operate a taxicab in the City of .Philadelphia' from appellant, P.D.J. Cab Company (PDJ) to intervenor Independence Cab Co-. (Independence).
’ ’’Although the facts pertaining strictly to the present matter are relatively straightforward, a' more- exten*353sire discussion into the factual- background is necessary to fully understand the situation. PDJ is owned by Bernard Orenstein and holds a certificate of public convenience to operate one taxicab in Philadelphia. In 1973, PDJ filed an application to operate a second taxi. For reasons not explained in the record, .the first hearing on the application was not held until late in 1979. By that time, Orenstein was in default on a loan made by Pannonia Federal Credit Union (Pannonia) for approximately $30,000.00. "While the stock of PDJ had been put up as collateral for the loan, Pannonia had never sought -nor obtained a judgment against either Orenstein or PDJ. Further, Pannonia had never filed an application with the PUD to seek transfer of the certificate of public convenience from Orenstein to Pannonia. Orenstein and Pannonia entered into an agreement with Bernard Goldberg as co-owner and operator of Independence whereby the latter would purchase whatever certificates of public convenience PDJ held. The purchase price was to be $30,000.00 in the event the application for a second certificate was granted -and $15,000.00 if it were not. In either event, Pannonia -agreed to forgive Orenstein’s entire indebtedness once the sale was consummated. That application was eventually denied because -after extensive chicanery by all parties was discovered by the ALJ assigned to the case, the ALJ held that Orenstein was not -fit to be issued a second certificate since he had no equipment to operate, no insurance and no valid driver’s license. (Initial Decision, Application of P.D.J. Cab, No. A. 9435-8, F. 1, AM-A, January 26, 1983.)
During the pendency of that application, Goldberg took over effective operation of PDJ’s sole certificate through a lease arrangement. Goldberg and/or Independence has paid all faxes, carried the necessary insurance and filed all required annual reports with *354the PUC. . In March of 1982, Orenstein executed a .transfer application on behlaf of PDJ, proposing to transfer any certificates it held to Independence.
An initial hearing on the application was held in .July of 1982. In October of 1982, Orenstein requested that the PUC place .the application on hold, alleging ■ that Independence had breached a number of provisions of both the lease .agreement and the agreement of sale. Despite the withdrawal of Orenstein’s consent to the transfer, additional hearings were held in both April and June of 1983. On November 2, 1983, the ALJ issued -an initial decision approving the transfer, finding that Independence had demonstrated the requisite fitness to be a certificate holder. Further, the ALJ relied on the fact that Independence had been successfully . operating pursuant to the certificate since 1980. PDJ filed exceptions to the initial decision which were denied. The PUC adopted the initial decision and this appeal followed.
, : Appellant makes two arguments in this- appeal. It first argues that a judgment creditor of a holder of ,a certificate'of public convenience may not be a transferor of that certificate in proceedings under 66 Pa. . C, S. §1102(a)’(3). In the present case, when Oren- : stein attempted to withdraw his consent to the transfer, Pannonia exercised its rights under a confession of judgment clause in the note signed by Orenstein. ; While Pannonia and Independence made such argu- , ment, neither the ALJ nor the Commission treated . Pannonia as a transferor, in this case. In fact, the PUC admits that a judgment creditor of a certificate holder cannot act as a transferor of that certificate since any such transfers must be approved by .the Com- . mission. As Pannonia was never treated as a trans- . ferorin this case, we need not say more on this point.
, Appellant also argues that the Commission erred i in approving the transfer of the certificate after Oren*355stein withdrew his consent to the proceedings. Appellant bases this belief on wbat we perceive to be two ■unrelated concepts. 52 Pa. Code §3.551 (D) contains the application which mast he completed for approval of transfer of a certificate. ' Paragraph 18 of that form states, “Transferor hereby agrees to continue the-service as described in Paragraph 11 of this application until the application for transfer is approved, whereupon transferor will surrender said certificate or permit for cancellation,” (emphasis added). Appellant insists that the emphasized portion of the above quoted language evidences a principle that the Commission can no longer act on an application for transfer of a certificate once the transferor has withdrawn its consent to the transfer.. Suffice it to say that we find no such principle in this language.
Appellant also chooses to characterize the Commission’s actions in approving the transfer as a resolution of a private contract dispute between PDJ and Independence. In Snyder v. Pennsylvania Public Utility Commission, 187 Pa. Superior Ct. 147, 144 A.2d 468 (1958), the court held, that the Commission was without jurisdiction to adjudicate- purely private rights. See Feingold v. Bell of Pennsylvania, 477 Pa. 1, 383 A.2d 791 (1977). However, we believe that the Commission resolved no purely private dispute in this ease; to ¡the contrary, the -Commission determined only that Independence was fit to hold a certificate, a determination which is solely within the- Commission’s province. A close- reading of Snyder, in fact, shows that a transferor need not give its continuous consent in order that an application for-transfer be approved. There, one Smith was the holder of a certificate granting ' various transportation privileges. Smith contracted with one Snyder to transfer certain of those privileges to Snyder. The Commission approved the transfer' of various privileges, including one which *356hath parties agreed in writing had been erroneously included in the transfer. Both Smith and Snyder joined in an application which requested that this erroneously transferred privilege be transferred back to Smith: ■ In 'that application, therefore, Snyder was actually the transferor. Snyder then, without notice to Smith, filed an application with the Commission to transfer all of his privileges, including the one which had been erroneously 'transferred, to a company of which’ Snyder was an incorporator. Though the history at this point becomes somewhat complex, the Commission eventually transferred the privilege in question 'back to Smith, despite the fact that Snyder had withdrawn his consent to the original retransfer. The Superior 'Court held 'that this action did not violate the principle of forbidding the Commission to adjudicate purely private’rights.
■ For our present purposes, it is important to note that the Superior Court stated:
The Commission has been granted broad authority to effect the legislative intent, and is empowered, not only to amend, but even to cancel certificates previously granted: Lafrobe Bus Service v. P.a. P.U.C., 175 Pa. Superior Ct. 164, 103 A.2d 442. While the Commission may not act arbitrarily, it has the same power to revoke a certificate as it has to issue it, upon due cause being shown: Paradise v. Pa. P.U.C., supra, 184 Pa. Superior Ct. 8, 132 A.2d 754.
Snyder at 153, 144 A.2d at 470.
;f- Our scope of review from an order of the Commission is well settled. We may not disturb an order involving the issuance, rescission, revocation or transfer of a certificate unless an error of law has been committed, a necessary finding of fact is not supported by the record or one’s constitutional rights have been violated. Yellow Cab Company of Pittsburgh v. Penn*357sylvania Public Utility Commission, 50 Pa. Commonwealth Ct. 448, 412 A.2d 1385 (1980). In the present ease, appellant has alleged only that errors of law have been committed.' As our review shows that no such errors were made, we affirm the order of the' Commission.
Order
Now, December 6, 1985, the 'July 12, 1984 order of the, Pennsylvania Public Utility Commission at No. A-001040Q3 is affirmed.